  Harris County          Montgomery
          Case 4:21-cr-00017        Co. 10 Filed on
                              Document            E.D.                S.D. Tex.
                                                       Wisc. in TXSD Page
                                                    01/28/21               1 of 1
  No. 1484103             No. 1484103             19-cr-139           21-cr-17




                                                                                                         2014
6/3/14: Possessed CP



                                                                              1
                                                                          4:21-cr-17



                       Summer 2015: Alleged




                                                                                                         2015
                       Indecency with a Child


Oct. 2015: Complaint



                                                                                     April 2016 –
       Bond




                                                                                   November 2016:
                                                                                    Alleged Sexual
                                                                                   Exploitation of a




                                                                                                         2016
                                                                                         Child


11/30/16: Conviction
       TDCJ




                                                                                                         2017
                                                                                                         2018
       Parole




                                                  Feb 2019 – April 2019:
                                                 Allegedly Distributed CP

                                                       June 2019:
                                                 Allegedly Possessed CP
                                                                                                         2019




                                                  July 2019: Indictment
                                                                                                         2020




                       August 2020: Indictment
                                                           Bond




                                                                                   Sept. 2020: Alleged
                                                                                     CP Distribution,
                        Sept. 2020: Detained                                       Receipt, Possession



                                                                                        Jan. 2021:
                                                                                                         2021




                                                                                       Indictment
